DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Jonathan A. Thomas on 7/13/2022.  
The application has been amended as follows: 
Regarding claim 2
In claim 2, line 3, change “substantially perpendicular” to -- perpendicular --.  

Allowable Subject Matter
Claims 1-7 & 9-21 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 & 13, 
The prior art does not disclose or suggest the claimed “wherein each of the plurality of flexures defines a webbing between the first portion and the second portion, and wherein the webbing is thinner in a direction of bending of the flexures than in a direction perpendicular to the direction of bending” in combination with the remaining claim elements as set forth in claims 1 & 13.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the webbing has a third major surface defining a third plane, and wherein the first plane, second plane, and third plane, are each mutually orthogonal” in combination with the remaining claim elements as set forth in claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647